[Cite as Woodard v. Colaluca, 2014-Ohio-3824.]


                Court of Appeals of Ohio
                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA


                             JOURNAL ENTRY AND OPINION
                                     No. 101327




                                 TROY D. WOODARD
                                                       RELATOR

                                                 vs.

                JUDGE JANET R. COLALUCA, ET AL.
                                                       RESPONDENTS




                                    JUDGMENT:
                                COMPLAINT DISMISSED


                                         Writ of Prohibition
                                         Order No. 477369
                                         Motion No. 475892



        RELEASE DATE: September 3, 2014
ATTORNEY FOR RELATOR

Lori A. Zocolo
Abel & Zocolo Co., L.P.A.
815 Superior Ave.
Suite 1915
Cleveland, OH 44114


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

By: Charles E. Hannan
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, OH 44113
MELODY J. STEWART, J.:

       {¶1} On April 30, 2014, the relator, Troy Woodard, commenced this prohibition

action against the respondents, Judge Janet Rath Colaluca and Magistrate Anjanette A.

Whitman, to prevent them from conducting further judicial proceedings related to the

wife’s motion for interim attorney fees in the underlying case, Cherry Carr-Woodard v.

Troy Woodard, Cuyahoga C.P., Domestic Relations Division, No. DR-13-348738. The

relator argues that the respondents exceeded their jurisdiction by awarding interim

attorney fees without following Loc.R. 21 of the domestic relations division, especially by

not holding a hearing, threatening contempt, not allowing a purge, and ordering the

money paid directly to the opposing attorney.         On June 17, 2014, the respondents

moved to dismiss. On July 7, 2014, the relator filed his brief in opposition. For the

following reasons, this court grants the respondents’ motion to dismiss.

       {¶2} The relator is the defendant in the underlying case, a contentious divorce.

He avers the following:    on January 9, 2014, the wife moved for interim attorney fees;

this motion was not supported by affidavits, time sheets, or other evidentiary materials

relating to her attorneys’ experience and qualifications, or the complexity of the case.

Nevertheless, on January 30, 2014, Magistrate Whitman, without holding an evidentiary

hearing, ordered the relator to pay “$30,000 for attorney fees that have been incurred by

the Plaintiff and if any excess funds exist from that amount, they shall be applied to future

legal services * * *.”    Furthermore, the order directed the relator to pay these funds

directly to the wife’s attorney.    The relator moved to vacate this order, but Judge
Colaluca denied the motion the next day. Subsequently, the wife filed a motion to show

cause for failure to pay the attorney fees and also moved to bifurcate the issue of attorney

fees. On April 16, 2014, the court scheduled a May 5, 2014 hearing on the motion to

show cause.    The relator further avers that the magistrate limited his time to defend the

show cause motion to 15 minutes. The court also granted the motion to bifurcate despite

the relator’s objection that his attorneys had not been properly served.   The relator also

avers that the magistrate improperly threatened him with incarceration for failure to pay

the attorney fees.   Relator then commenced this prohibition action.

       {¶3} The principles governing prohibition are well established. Its requisites are

(1) the respondent against whom it is sought is about to exercise judicial power, (2) the

exercise of such power is unauthorized by law, and (3) there is no adequate remedy at

law.   State ex rel. Largent v. Fisher, 43 Ohio St.3d 160, 540 N.E.2d 239 (1989).

Prohibition will not lie unless it clearly appears that the court has no jurisdiction of the

cause that it is attempting to adjudicate or the court is about to exceed its jurisdiction.

State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941), paragraph three of

the syllabus. “The writ will not issue to prevent an erroneous judgment, or to serve the

purpose of appeal, or to correct mistakes of the lower court in deciding questions within

its jurisdiction.” State ex rel. Sparto v. Juvenile Court of Darke Cty., 153 Ohio St. 64,

65, 90 N.E.2d 598 (1950). Furthermore, it should be used with great caution and not

issue in a doubtful case.   State ex rel. Merion v. Tuscarawas Cty. Court of Common
Pleas, 137 Ohio St. 273, 28 N.E.2d 641 (1940); and Reiss v. Columbus Mun. Court, 76

Ohio Law Abs. 141, 145 N.E.2d 447 (10th Dist.1956).

       {¶4} When a court is patently and unambiguously without jurisdiction to act

whatsoever, the availability or adequacy of a remedy is immaterial to the issuance of a

writ of prohibition. State ex rel. Tilford v. Crush, 39 Ohio St.3d 174, 529 N.E.2d 1245

(1988); and State ex rel. Csank v. Jaffe, 107 Ohio App.3d 387, 668 N.E.2d 996 (8th

Dist.1995). However, absent such a patent and unambiguous lack of jurisdiction, a court

having general jurisdiction of the subject matter of an action has authority to determine its

own jurisdiction. A party challenging the court’s jurisdiction has an adequate remedy at

law via an appeal from the court’s holding that it has jurisdiction.           State ex rel.

Rootstown Local School Dist. Bd. of Edn. v. Portage Cty. Court of Common Pleas, 78

Ohio St.3d 489, 678 N.E.2d 1365 (1997).

       {¶5} The gravamen of the relator’s case is that the respondents exceeded their

authority and jurisdiction when they awarded interim attorney fees without following

Loc.R. 21. Subsection (B) requires that at the final hearing on the motion for attorney

fees, the attorney seeking the fees shall present an itemized statement of the services

provided, testimony regarding the lawyers’ experience and qualifications, testimony as to

the complexity of the case, and evidence of the parties’ respective income and expenses.

Subsection (D) provides that the failure to comply with the rule shall result in the denial

of the request for attorney fees.   The relator complains that there was never a hearing

before the award, that the wife’s attorneys did not provide an itemized statement, or
evidence of their experience and qualifications or the complexity of the case and that the

relator never had the opportunity to defend properly, including presenting evidence as to

his expenses.      Therefore, this attorney fees award was ultra vires and beyond the

court’s jurisdiction.

       {¶6} This argument is ill-founded.        First, R.C. 3105.011 vests the domestic

relations court with the basic jurisdiction and full equitable powers “appropriate to the

determination of all domestic relation matters.”        When a court has basic statutory

jurisdiction to act and appeal is available, the writ of prohibition will not lie. State ex

rel. Lester v. Court of Common Pleas, Div. of Domestic Relations, Butler Cty., 12th Dist.

Butler No. CA91-05-080, 1991 Ohio App. LEXIS 5187 (Oct. 28, 1991); and France v.

Celebrezze, 8th Dist. Cuyahoga No. 98992, 2012-Ohio-5085.

       {¶7} Moreover, Civ.R. 82 provides that the “rules shall not be construed to

extend or limit the jurisdiction of the courts of this state.” As a corollary, the local rules

promulgated, pursuant to Civ.R. 83, could not extend or limit a court’s jurisdiction. In

Cole v. Cent. Ohio Transit Auth., 20 Ohio App.3d 312, 486 N.E.2d 140 (10th Dist.1984),

the appellant argued that the trial court had no jurisdiction to require arbitration because

the local rule prohibited arbitration after a case had been set for trial.      The court of

appeals rejected the argument.    Referring the case to arbitration was not a jurisdictional

defect, but a procedural error;      “local rules of a court pertain to procedure, not

jurisdiction of the court.” Id.
       {¶8} Similarly, the respondents’ order to pay the attorney fees directly to the

wife’s lawyer, instead of to the wife as explicit spousal support and arguably in

contravention of R.C. 3105.18, may be an error in the exercise of jurisdiction, but not an

act beyond the court’s jurisdiction to determine domestic relations cases.     Relator cites

no authority that declares that ordering the payment of      attorney fees directly to the

attorney is beyond the court’s jurisdiction.

       {¶9} Relator also complains that the magistrate’s reference to possible

incarceration as a penalty for contempt and other judicial acts that show bias against him

deprive the respondents of jurisdiction. However, this court has held that improper,

biased, prejudiced, discourteous, undignified, impatient, and belligerent conduct does not

relate to a patent and unambiguous lack of jurisdiction warranting a writ of prohibition.

State ex rel. Corn v. Russo, 133 Ohio App.3d 5, 726 N.E.2d 1052 (8th Dist.1999), rev’d

on other grounds, 90 Ohio St.3d 551, 740 N.E.2d 265 (2001).

       {¶10} To the extent that relator argues that prohibition should lie because the

respondents abused their discretion in how they awarded attorney fees, threatened

incarceration, failed to offer the opportunity to purge contempt, and limited the time to

present argument and evidence, prohibition does not lie to remedy abuses of discretion.

State ex rel. Eaton Corp. v. Lancaster, 40 Ohio St.3d 404, 534 N.E.2d 46 (1988).

       {¶11} Accordingly, this court grants the respondents’ motion to dismiss. Relator

to pay costs. This court directs the clerk of courts to serve all parties notice of this

judgment and its date of entry upon the journal as required by Civ.R. 58(B).
     {¶12} Writ dismissed.


__________________________________________
MELODY J. STEWART, JUDGE

EILEEN A. GALLAGHER, P.J., and
EILEEN T. GALLAGHER, J., CONCUR